Order entered November 22, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00133-CV

                  IN THE INTEREST OF M.H. AND T.H., CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-16-26862

                                        ORDER
       Before the Court is appellant’s November 18, 2019 second motion for extension of time

to file his opening brief. We GRANT the motion and ORDER appellant’s opening brief be

filed no later than December 18, 2019. We caution that further extension requests will be

disfavored.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE